DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 8 of U.S. Patent No. 10,168,579 in view of Hirata et al. (US 5,872,611, “Hirata”).
Regarding claim 1, patent ‘579 discloses a liquid crystal display device comprising a bilayer alignment film (claim 1) wherein the first layer of the bilayer alignment film may be formed of a photodegradable polymer (claim 1) and the second layer may have a resistivity lower than the resistivity of the first layer (claim 1), and the molecular weight to the first layer may be greater than that of the second layer (claim 8). 	Patent ‘579 fails to specifically teach the first substrate comprising a TFT, pixel electrode, and second substrate comprising a color filter. However, such a construction is common in the art. For example, Hirata teaches that Hirata teaches a liquid crystal display device (Abstract) comprising a substrate comprising thin film transistors, pixel electrodes, and an alignment film formed over the thin film transistor and pixel electrodes (see Fig. 16, and e.g., col. 9 lines 15-25). Hirata further teaches an opposing substrate comprising color filters and an alignment film formed over the color filters (col. 9 lines 61-65) and a liquid crystal disposed between the first alignment film and the second alignment film (See Fig. 16 and col. 15 line 55 - col. 16 line 17). Therefore, the construction of such a common display device would have been obvious to the ordinarily skilled artisan at the time of filing based on patent ‘579 in view of available prior art Hirata. 
Regarding claim 2, patent ‘579 discloses that an electrode should be ITO and that the second alignment layer composition is in contact with the ITO electrode layer (claim 1).
Regarding claim 3, patent ‘579 discloses that the second layer may be formed of an imidized polyamide acid (claim 1). 
Regarding claim 4, patent ‘579 further discloses that the first layer may be a polyamide acid ester (claim 7). 
Regarding claim 5, patent ‘579 further discloses that the liquid crystal may be driven at an IPS mode (claim 2, and thus have an additional electrode on the first substrate). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.